Citation Nr: 0526614	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  03-17 065	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
February 1967.  He died March [redacted], 2001.  The appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to Dependents' Educational Assistance pursuant to 
38 U.S.C. Chapter 35.  The appellant, and her son testified 
at a Travel Board hearing on July 18, 2005, before the 
undersigned.  Although the issue of entitlement to 
Dependents' Educational Assistance pursuant to 38 U.S.C. 
Chapter 35 was certified for appellate review, at her Travel 
Board hearing, the appellant expressly indicated that the 
only issue on appeal was service connection for the cause of 
the veteran's death.  A copy of the hearing transcript is 
associated with the claims folder.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and received.  

2.  The veteran's death certificate lists the immediate cause 
of death as cerebrovascular accident (CVA).  Other 
significant conditions contributing to death but not 
resulting in the underlying cause given were arteriosclerotic 
heart disease (ASHD), hypertensive cardiovascular disease 
(HCVD)-, and osteoarthritis of the cervical, thoracic, and 
lumbar spines.   

3.  At the time of the veteran's death, service connection 
was in effect for post operative status, vagotomy, with 
partial gastrectomy, with anemia, with weight loss, and 
numerous bowel movements, rated as 60 percent disabling, 
bronchitis, 10 percent disabling, and residuals, injuries of 
the forehead, noncompensably rated.  The combined rating was 
60 percent disabling.  He was provided a total disability 
rating based upon individual unemployability, effective from 
August 6, 1993.  

4.  CVA was not shown to have been present in service or 
found to be otherwise related to service.  

5.  The greater weight of the evidence is against the 
conclusion the veteran's service-connected disabilities 
caused or contributed to his death.  


CONCLUSION OF LAW

A service connected disability did not cause or contribute 
substantially or materially to cause the veteran's death, nor 
may his death be presumed to have been related to service.  
38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service Connection for the Cause of Death 

In order to prevail on the issue of entitlement to service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred or aggravated by service 
caused or contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. § 3.303(a).  

The veteran's death certificate reflects he died in 
March 2001, at age 72.  The immediate cause of death was CVA.  
An autopsy was not performed.  Also listed as "other 
significant conditions contributing to death but not related 
to the underlying cause given " were ASHD, HCVD, and 
osteoarthritis of the cervical, thoracic, and lumbar spines.  
During his lifetime, the veteran was service-connected for 
post operative status, vagotomy, with partial gastrectomy, 
with anemia, with weight loss, and numerous bowel movements, 
rated as 60 percent disabling, bronchitis, 10 percent 
disabling, and residuals, injuries of the forehead, 
noncompensably rated.  The combined rating was 60 percent 
disabling.  He was provided a total disability rating based 
upon individual unemployability, effective from 
August 6, 1993.  

The appellant claims that the veteran's death was due to 
service.  She believes that the veteran's numerous surgeries 
for his service connected stomach condition and plastic 
surgery as a result of a boxcar injury sustained in service, 
were involved in his death.  She asserts that because of his 
numerous surgeries, the veteran sustained a CVA in 1995 as a 
result of his scar tissue from the surgeries, and that his 
CVA was the cause of his death.  Her son testified at a 
July 2005 Travel Board hearing that they were told by a VA 
physician that he could not identify, that scar tissue was 
the cause of the veteran's CVA.  

A review of the record shows no findings, treatment, or 
diagnosis for CVA in service.  Although the veteran's service 
medical records in service and thereafter, show that the 
veteran had undergone several surgeries, none of them show 
that the surgery resulted in scar tissue that ultimately 
resulted in his CVA.  His terminal hospital report showed 
that he had been hospitalized on three occasions at the 
Wallace Thomson Hospital since February 2001.  He was 
hospitalized for a urinary tract infection in early 
February 2001, he was hospitalized in late February 2001 for 
a cerebral contusion sustained after a fall at home, and his 
terminal hospitalization, in March 2001, was for dehydration 
and weakness.  He was started on IV fluids and fed by the 
nursing staff.  He later got to the point where he could not 
eat due to duration and was not taking anything particular by 
mouth.  The family was contacted regarding the placement of a 
feeding or gastrectomy tube, and they decided against these 
procedures.  The veteran later pulled out his IV tube, the 
nursing staff was unable to restart the IV, he deteriorated, 
and eventually expired on March [redacted], 2001.  

No physician has offered an opinion that any of the 
disabilities listed on the veteran's death certificate are in 
any way related to service.  Nor has any physician offered an 
opinion that any of the veteran's service-connected 
disabilities had any relationship to the cause of his death.  
Considering all of this, it has been the appellant's 
statement and that of her son, and nothing more, that 
indicated that scar tissue caused by the veteran's surgeries 
on service-connected disabilities caused the veteran's CVA 
which caused his death.  However, laypersons cannot provide 
testimony when an expert opinion is required.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence is against a conclusion that a service-connected 
disability was either a principal or contributory cause of 
the veteran's death.  Accordingly, service connection for the 
cause of the veteran's death is not established.  


II.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case and 
supplemental statement of the case, adequately informed the 
appellant of the types of evidence needed to substantiate her 
claim.  Furthermore, the RO sent letters to the appellant in 
April 2001 and August 2002, which asked her to submit certain 
information, and informed her of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
her claim.  In accordance with the requirements of the VCAA, 
the letters informed the appellant what evidence and 
information VA would be obtaining, and essentially asked the 
appellant to send to VA any information she had to process 
the claim.  The letters also explained that VA would make 
reasonable efforts to help her get evidence such as medical 
records, but that she was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  VA informed the appellant what she needed to show 
for a cause of death claim.  In view of this, the Board finds 
that the Department's duty to notify has been fully satisfied 
with respect to the claim.  Moreover, the appellant was 
provided with the text of 38 C.F.R. § 3.159, from which the 
United States Court of Appeals for Veterans Claims (Court) 
took the fourth notification element, in the statement of the 
case.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, although the April 2001 letter was later augmented by 
other letters and documents.  The Board concludes, however, 
that to proceed to a decision on the merits would not be 
prejudicial to the appellant in this instance.  

The Board notes that the Pelegrini II Court explicitly stated 
that, notwithstanding the requirement that a valid VCAA 
notice be provided before the AOJ decision: "[W]e do not hold 
that . . . [a] case in which pre-AOJ-adjudication notice was 
not provided . . . must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred, i.e., there is no nullification or voiding 
requirement either explicit or implicit in this opinion." The 
Board interprets the Pelegrini II decision and discussion 
therein to mean that the intent and purpose of the law are to 
provide a full VCAA notice before the initial AOJ decision to 
ensure full and fair development of the case and to provide a 
claimant ample time to substantiate the claim.  However, the 
Court recognized that a case-by-case evaluation might be 
warranted.  The Board has conducted such an evaluation here 
and has determined that adequate notice was provided, as set 
forth above.  The record is not incomplete due to VA action 
or inaction with respect to VCAA notification.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  The appellant indicated that her son, who 
also testified at her Travel Board hearing, would attempt to 
obtain a statement from the veteran's private physician as to 
the etiology of the veteran's death.  They requested 30 days 
to obtain the evidence and that time was provided.  
Unfortunately, they have not provided that statement, nor 
requested additional time to obtain the statement on behalf 
of the appellant's claim.  The appellant has not identified 
any additional evidence pertinent to her claim not already of 
record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist her.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


